DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 November 2022, with respect to interpretation of the claims under 35 USC 112f have been fully considered, note that applicant pointed to disagreeing with the interpretation, however, the applicant did not present any arguments, therefore, the interpretation is maintained.

Applicant’s arguments, see Remarks, filed 18 November 2022, with respect to the rejections to the claims under 35 USC 112a related to the time-interval range of 5 to 30 seconds have been fully considered and are not persuasive. Applicant points out to the previous response to arguments stating that the examiner is interpreting the claims time-interval range limitations as being an output or result of manipulating, the examiner respectfully points out that the applicant left out a portion of the previous response to argument where the examiner had clearly stated “there is no information at all about how the claimed machine learning model uses or manipulates the input data in order to achieve the desired prediction time interval.” Note that the issue is how the specification does not disclose in any way, to show possession, how the claimed machine learning model by “outputting test data from the machine learning model” calculates wind speed and energy output, “the calculation being based on output of the machine learning model” and additionally note how “the calculating includes calculating the wind speed and energy output of the at least one wind turbine within the prediction time interval having a range of 5 to 30 seconds.” Note from all the cited portions of the claims, how the claimed prediction time interval is directly related to an output of the machine learning model. Currently, the claimed machine learning model is essentially a black box that has not been described in sufficient detail to demonstrate possession by the applicant to achieve the claimed prediction time interval range. As explained before, and in the 35 USC 112a rejection below, the applicant specification clearly discloses that current machine learning technology can generally obtain wind speed and energy output predictions in a time horizon (interval) of 5 minutes or higher. Without proper disclosure of how the machine learning model in a way that a person of ordinary skills in the art could determine the applicant had possession of the claimed invention. 
Applicant’s arguments also focus on how the time interval desired for the prediction and the wind speed are inputs that result in the desired location of the measurement instrument to support the presumed interpretation that the examiner is interpreting the prediction time-interval being an output or result of manipulating. Again, applicant is ignoring the whole previous response by the examiner where the examiner stated that there is no information how the machine learning model uses or manipulates (training) input data, that results in calculations of wind speed and energy output at said prediction time-interval. Note that there are multiple steps performed by the claimed machine learning model between receiving the training input data and the calculations being performed. Currently, it is completely unknown how the machine learning model uses of manipulates the training input data to output test data based on said training input data. As previously mentioned, what happens to the training input data in the machine learning model is completely unknown. Without knowing what the machine learning model does to the training input data to achieve outputting the claimed test data then used to test and tune the machine learning model and finally be able to calculate the claimed wind speed and energy output, the machine learning model is essentially a black box that has not been described in sufficient detail to demonstrate possession by the applicant.
Furthermore, applicant argues that the claimed invention is not tied to any particular machine learning algorithm, but describes in detail the data being supplied to the machine learning approach and recites various portions of the specification where different data is disclosed. Note that the argument contradicts what is being claimed by the applicant; for example in claims 6, 12 and 19, said claims recite “the machine learning model is a neural network.” Furthermore, the applicant’s specification discloses that current machine learning technology can generally obtain wind speed and energy output predictions in a time horizon (interval) of 5 minutes or higher. In view of the claims and specification, the question remains as to how the claimed machine learning model, e.g., a neural network, uses and manipulates training input data to achieve the claimed calculations at a prediction time-interval that is 10 to 60 times less than what is current technology. Applicant’s arguments fail to show that applicant had possession of the claimed invention. 
Therefore, arguments are not persuasive and the rejections are maintained.

Applicant’s arguments, see Remarks, filed 18 November 2022, with respect to the rejections to the claims under 35 USC 112a “wind speed issue” have been fully considered and are persuasive. The rejections to the claims have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more operable elements in claims 1, 8 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that it has been established that the written description requirement is not met if the specification merely describes a desired result. In the current application, independent claims 1, 8 and 13 claim at least one machine learning model being used to obtain an output that is then used to calculate wind speed and power (energy) output within a time-interval range of 5 to 30 seconds and the specification merely repeats the desired results being claimed in the independent claims. The specification fails to provide a description on how the applicant’s machine learning model achieves outputting data that could be used to calculate wind speed and energy output within the desired time-interval range. Note that the specification describes that current machine learning technology can generally obtain wind speed and energy output predictions in a time horizon (interval) of 5 minutes or higher, however, the specification does not disclose in sufficient detail how the claimed machine learning model achieves the desired result of outputting data that is used to calculate wind speed and energy output in the claimed time-interval range, therefore, the specification fails to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745